Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Luo et al (PLoS One, August 2014, Vol. 9, No: 8, e103193, 7 pages) teach the generation of cancer stem cell lysate-specific CD8 T cells by co-culturing CD8 T cells with dendritic cells pulsed with tumor lysate from ALDHhigh and ALDHlow cells (page 2, under the heading “Cancer stem cell lysate-specific CD8 T cell preparation”).  Luo et al teach that the isolation and enrichment of CSC expressing ALDH was performed using FACS to sort cells from the H460 tumor cell line based on staining for ALDH (page 2, under the heading “ALDEFUOR assay).  Luo et al teach that the isolated ALDHhigh cells were grown under sphere culture conditions and the counting of the resulting spheres relative to the ALDHlow cells were used as a control (page 2, “Sphere culture”).  Luo et al do not teach tumor cell lysate prepared from tumor spheres grown in sphere culture.  Luo et al teach the administration of the cancer stem cell lysate-specific CD8 T cells to mice bearing a transplanted tumor from which the cancer stem cells were derived (pages 2-3, under the heading “Treatment protocol”).   Luo et al teach that CD8 T cells generated from dendritic cells pulsed with ALDHhigh lysate from FACS sorted cells were superior in the mouse tumor model by  inhibiting subcutaneous tumor growth and prolonging overall survival (page 6, second column, lines 9-13). Luo et al do not teach admisntration of the ALDHhigh lysate or the administration of the ALDHlow lysate directly to the mice bearing the tumors.   Luo et al teach that ALDHhigh specific CD8 T cells kill much more ALDHhigh cells in vitro and concludes that the anti-tumor immunity might be due to selectively  and directly targeting cancer stem cells (page 6, second column, lines 13-18).  Luo et al do not teach if the ALDHhigh cells were more susceptible to CD8 T cell killing by virtue of recognition of a particular antigen on the ALDHhigh cells by the CD8 T cells, or if ALDHhigh cells were more susceptible to lysis by CD8 T cells due to an inherent characteristic of the ALDHhigh cells versus an inherent characteristic, or lack thereof, of the ALDHlow cells.  
Thus, the instant claims requiring a cancer stem cell lysate from spheroid enriched cultures obtained from non-adherent, serum-free tumor cell spheroid cultures from established tumor cell lines, wherein the spheroid cultures have elevated expression of ALDH compared to the established tumor cell line, and an adjuvant comprising CLDC or CLDPC, wherein the immunogenic composition does not include dendritic cells is novel and unobvious over the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/            Primary Examiner, Art Unit 1643